34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice.        See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                             Appellant first claimed that the procedural bars did not apply
                because the district court did not have jurisdiction to convict him because
                the laws reproduced in the Nevada Revised Statutes did not contain an
                enacting clause as required by the Nevada Constitution. Nev. Const. art.
                4, § 23. Appellant's claim was without merit. Appellant's claim did not
                implicate the jurisdiction of the courts. Nev. Const. art. 6, § 6; NRS
                171.010. Moreover, the Statutes of Nevada contain the laws with the
                enacting clauses required by the constitution. The Nevada Revised
                Statutes reproduce those laws as classified, codified, and annotated by the
                Legislative Counsel. NRS 220.120.
                             Second, appellant claimed that he had good cause because he
                was immune from prosecution due to NRS 432B.160, which grants
                immunity to persons reporting child abuse or neglect. This claim cannot
                constitute good cause as appellant raised this issue in a previous petition
                and this court rejected that claim. Hull v. State, Docket No. 44376 (Order
                of Affirmance September 14, 2005). The doctrine of law of the case
                prevents further litigation of this claim and "cannot be avoided by a more
                detailed and precisely focused argument." Hall v. State, 91 Nev. 314, 316,
                535 P.2d 797, 799 (1975).
                             Third, appellant claimed that he suffers from a fundamental
                miscarriage of justice. Appellant did not demonstrate a fundamental
                miscarriage of justice because he failed to show that "it is more likely than
                not that no reasonable juror would have convicted him in light of. . . new
                evidence."    Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117
Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838,
                842, 921 P.2d 920, 922 (1996). We therefore conclude that the district
                court did not err in denying appellant's petition as procedurally barred.
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3
Johns.
cc:   Hon. Janet J. Berry, District Judge
                      Roger William Hull
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Second District Court Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
       OF
     NEVADA
                                                     3
9D) 1947A •